Citation Nr: 1544101	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO. 05-39 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected lumbar spine disability.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected lumbar spine disability.

3. Entitlement to service connection for a bladder disorder, to include as secondary to service-connected lumbar spine disability.

4. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depressive disorder, to include as secondary to service-connected lumbar spine disability.

5.  Entitlement to a disability evaluation in excess of 10 percent for lumbosacral strain.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   In a September 2004 rating decision, the RO denied the Veteran's claims of entitlement to service connection for peripheral neuropathy, erectile dysfunction, a bladder disorder and depression.  In a December 2009 rating decision, the RO denied the Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for lumbosacral strain.  

In July 2008, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the Veteran's claims folder.


The Board previously remanded the Veteran's service connection claims to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development in October 2008, May 2011, January 2013 and September 2013. As to those claims now decided, for the reasons below, the AOJ has complied with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a disability evaluation in excess of 10 percent for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future review of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy of the bilateral lower extremities is the result of service or a service-connected disability.

2. The preponderance of the evidence is against a finding that the Veteran's erectile dysfunction is the result of service or a service-connected disability.

3. The preponderance of the evidence is against a finding that the Veteran's bladder disorder is the result of service or a service-connected disability.

4. The evidence is at least in equipoise as to whether the Veteran's major depressive disorder has been related by competent medical evidence to a service-connected disability.




CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to a service-connected disability, are not met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310(a) (2015).

2. The criteria for service connection for erectile dysfunction, to include as secondary to a service-connected disability, are not met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310(a) (2015).

3. The criteria for service connection for a bladder disorder, to include as secondary to a service-connected disability, are not met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310(a) (2015).

4. Resolving doubt in favor of the Veteran, the criteria for service connection for major depressive disorder have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim. Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008. See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Of particular importance, in Dingess/Hartman, the Court held that the VCAA notification must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of letters dated in December 2003, January 2004, August 2005, October 2008 and February 2013. 

VA's duty to assist has also been satisfied. The claims file contains the Veteran's service and post-service treatment records, and several VA examination reports. The claims file also contains the Veteran's Social Security Administration (SSA) records, as well as his personal statements and testimony in support of his claims. 

The Veteran was afforded a VA examination for his claimed lower extremity peripheral neuropathy, bladder disorder and erectile dysfunction in February 2013, at which time, the examiner obtained a history of symptomatology and treatment from the Veteran, performed a comprehensive examination, reviewed diagnostic test results and provided reasons and bases to support her finding that the Veteran's claimed disorders are not the result of his service-connected lumbar spine disability. However, because the examiner did not provide an opinion as to whether his lumbar spine disability aggravated any of these disorders, in September 2013, the Board remanded the claim for an addendum opinion. At that time, the examiner provided a comprehensive explanation for her finding that none of the Veteran's claimed disabilities was aggravated by his lumbar spine disability. The examination reports, taken as a whole, are adequate upon which to base a decision in this case.

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, as the Board's decision is favorable to the Veteran, a discussion of the sufficiency of the VA examination would be moot.

As noted above, in July 2008, the Veteran was afforded a Board hearing. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The Board finds that the hearing was generally held in compliance with the provisions of Bryant. Further, a review of the record also reveals no assertion by the Veteran or his service organization representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on the evidence and elements necessary to substantiate the claim. Thus, in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2015). See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added). 

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability. Id. See also Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, such as arthritis, when manifested to a compensable degree of 10 percent or more within one year from the date of separation from service. 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected lumbar spine disability.

The Veteran claims that his peripheral neuropathy of the lower extremities is the result of his service-connected lumbar spine disability.

As discussed above, the Veteran sustained injuries to his lower back (for which he is now service-connected) in a 1969 fall down a flight of stairs and in a 1970 motor vehicle accident. In April 1970, he complained of pain and numbness radiating to his right leg. However, a further orthopedic consultation in June 1970 revealed equal bilateral reflexes and no sensory loss. Radiographic findings detected "nothing abnormal." During his September 1970 service separation examination, findings in the lower extremities were within normal limits, and the Veteran wrote that his health was good. Although he continued to complain of back pain in October 1970, he specifically denied having radiation or neurological symptoms. 

Post-service treatment reports show that in January 1990, the Veteran sustained a work-related injury to his lower back. In August 1990, he was treated at Duke University Medical Center for "associated complaints of L[ower] E[xtremity] weakness and numbness," as well as urinary incontinence. It was noted that, according to the Veteran, these symptoms began after his January 1990 low back injury. 



During an August 2001 VA diabetes mellitus examination, the Veteran was diagnosed as having diabetes mellitus, type II, with peripheral neuropathy. 

In February 2013, the Veteran was afforded a VA examination to determine the etiology of his claimed peripheral neuropathy. The examiner opined that his bilateral peripheral neuropathy of the lower extremities was less likely than not 

incurred in, or caused by his claimed low back disability. The rationale was that he had sustained a fall in 1969 and a car accident in 1970, during active duty, resulting in lumbar strain, for which he is now service-connected. She noted that he had also experienced a work-related back injury in 1990. The examiner said that, in order to have peripheral neuropathy caused by a back injury, the Veteran would have had to have had a deeper injury involving the nerves coming off the spinal cord and continuing complaints of peripheral neuropathy from 1969, 1970 or 1990, but there were no such complaints in the record. She further noted that his lumbar spine x-rays of August 2009 were relatively normal with "no evidence of prior injury or mal-alignment," and no finding of osteoarthritis. She further explained that strains involve muscles and are routinely self-limiting injuries without sequelae involving the nerves. She observed that he was diagnosed with diabetes mellitus, type II, in 1989 and began to have peripheral neuropathy symptoms in 1992. Accordingly, the examiner concluded that it was much more likely that his peripheral neuropathy was caused by his non-service-connected diabetes mellitus, type II. She further opined that it was less likely than not that his peripheral neuropathy had been permanently aggravated by his service-connected low back disorder. In this regard, she noted that his VA treatment notes revealed multiple notes entered by the physicians 
following him for his back and peripheral neuropathy of his lower extremities, but there was no mention of any worsening of the peripheral neuropathy. 

Based on a review of the complete evidence of record, the Board concludes that service connection for the Veteran's peripheral neuropathy of the lower extremities is not warranted. As noted above, there is no evidence that he experienced chronic peripheral neuropathy of the lower extremities following either of his back injuries during service, or at any other time during service, and the separation medical examination revealed normal findings. Service connection on a direct basis is therefore not for application. Moreover, based on the conclusion by the VA examiner, who, after performing a physical examination, a thorough review of the treatment records, and speaking with the Veteran, opined that the Veteran's peripheral neuropathy was neither caused, nor aggravated by his service-connected low back disability, the Board concludes that service connection on a secondary basis is also not applicable. 

As to the Veteran's oral and written statements that he has experienced peripheral neuropathy of the lower extremities ever since service, the Court has held that laypersons are competent to describe what they experience with their senses. See Charles v. Principi, 16 Vet. App. 370 (2002). However, such statements must be weighed against the medical evidence. Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

Although the Veteran is competent to report his symptoms, he is not necessarily competent to attribute those symptoms to a specific underlying disease or injury during service. See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, where there is assertion of continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition"), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997). Here, the fact remains that the only probative medical opinion of record fails to relate the Veteran's current lower extremity peripheral neuropathy to any aspect of military service, including his claim that it is a result of his service-connected low back disability. The Board finds the opinion of the VA examiner to be the most probative evidence as to the etiology of the Veteran's current disorder and outweighs the Veteran's lay assertions.

Accordingly, the Board concludes that the probative evidence of record weighs against the claim for service connection for peripheral neuropathy of the lower extremities. The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate balance of probative evidence. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Entitlement to service connection for erectile dysfunction and a bladder disorder, to include as secondary to service-connected lumbar spine disability.

The Veteran alleges that his erectile dysfunction and bladder disorder (which has been diagnosed as urinary incontinence) began during service, shortly after his service-connected low back disability.

The Veteran's service treatment records contain no evidence of complaints of, treatment for, or a diagnosis of erectile dysfunction or a bladder disorder. At the time of his September 1970 service separation examination, findings for the genitourinary system were within normal limits and the Veteran wrote that his health was good. 

Post-service treatment records show that, in August 1990, the Veteran was admitted to Medical University of South Carolina (MUSC) for treatment of symptoms related to his January 1990 work-related back injury. In a September 1990 letter, his physician wrote:

The [Veteran] has had chronic leg weakness and numbness since 1/90. The patient states this is secondary to a work-related accident where he was pulling back on a hand truck with a heavy load. The patient felt the truck was going to move and it did not. When he pulled back he felt a pop in his lower back. The patient then started having severe back pain radiating to the back of the legs down to his toes. The patient has been on a walker and/or cane since that time in order to ambulate. The patient states he has had continual urine incontinence as well as 4-5 episodes of fecal incontinence since January. He also states he has not had an erection in the last 4-5 months.

September 1990 letter from Dr. J.W. (emphasis added).

In a December 1990 letter, his treating urologist at MUSC wrote that he was being treated for total urinary incontinence, which was unresponsive to any medication, and was having "problems with erectile dysfunction[,] which I think probably go along with his back injury and apparent paraplegia." In a December 1990 treatment note from the Duke University Medical Center urologic clinic, his physician wrote that he had "continence problems and sexual dysfunction[,] which he dates to a back injury in January of this year." (emphasis added). There was no indication that the Veteran related his symptoms to either of his back injuries in service at that time. 

In February 2013, the Veteran was afforded a VA examination to determine the etiology of his urinary incontinence and erectile dysfunction. The examiner opined that it was less likely than not that either condition was incurred in, or caused by his claimed service-connected low back disability.  As with the reasoning behind her opinion concerning the Veteran's lower extremity peripheral neuropathy, the examiner noted that he had sustained a fall in 1969 and a car accident in 1970, resulting in lumbar strain, for which he was service-connected. She noted that he had also experienced a work-related back injury in 1990. She further observed that, if he had sustained any significant back injury to the spine in 1969, 1970 or even 1990, it most definitely would show up on plain film x-rays, but the Veteran did not even have any signs of osteoarthritis. She also stated that he did not have a diagnosis of spinal nerve involvement causing urogenital symptoms, such as neurogenic bladder or erectile dysfunction. Therefore, she opined that his bladder disorder and erectile dysfunction were not caused by his service-connected lumbar spine disability. 

In an October 2013 examination addendum, the same VA examiner opined that it was less likely than not that the Veteran's urinary incontinence and erectile dysfunction had been aggravated by his lumbosacral spine disability.  In this respect, she observed that his VA treatment records revealed multiple notes entered by the physicians following him for his back, erectile dysfunction and bladder disorder, but there was no mention of any worsening of either the erectile dysfunction or bladder disorder.  She further observed that, in March 2013, the Veteran himself chose to discontinue two medications used to treat his incontinence symptoms.  She thus concluded that the condition had not worsened.  

Based on a review of the complete evidence of record, the Board finds the probative evidence to be against the Veteran's claims of entitlement to service connection for erectile dysfunction and a bladder disorder, both on a direct basis, as well as secondary to service-connected low back disorder. 
In addition to the medical evidence, the Board has also considered the Veteran's personal statements concerning his claimed disorders. Although lay persons are competent to report what they experience with their own senses (see Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007)), they are not competent to opine on medical matters. Further, the Veteran's opinions are insufficient to provide the requisite nexus between an in-service injury or event and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise. See 38 C.F.R. § 3.159(a)(1); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997). Here, there has simply been no competent evidence presented to suggest that either of the Veteran's claimed disorders are the result of some incident of active military service, to include his service-connected low back disorder.

Accordingly, the Board concludes that the probative evidence of record weighs against the claims for service connection for erectile dysfunction and a bladder disorder. The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate balance of probative evidence. Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.

Entitlement to service connection for an acquired psychiatric disorder, including PTSD and major depressive disorder, to include as secondary to service-connected lumbar spine disability.

The Veteran claims that he has an acquired psychiatric disorder, claimed as major depressive disorder, as a result of his service-connected lumbar spine disability. Specifically, he states that the fact that he is paralyzed from the waist down and has been in a wheelchair since 1990, has resulted in severe depression.

Review of the Veteran's service treatment records reveals no complaints of, treatment for, or a diagnosis of an acquired psychiatric disorder. At the time of his September 1970 separation examination, psychiatric findings were within normal limits.

In November 2000, prior to the current appeal, the Veteran was afforded a VA mental health examination. He reported that he had been in a wheelchair since October 1990 and could not walk. After a thorough evaluation, the examiner concluded that the Veteran had experienced "a trauma, emotional or physical, which eventuated in his current unproductive lifestyle, vocationally and socially." She found that these problems could be traced back to his active duty service, if only nascently. She said the Veteran had been consigned or had consigned himself to a wheelchair and was in an extreme state of depression as a result of his physical or emotional condition. She diagnosed him on Axis I with conversion disorder, with psychological factors apparently associated with precedent conflicts or stressors that could have originated as early as 1969 to 1971. She noted that symptoms were not intentionally produced or feigned and resulted in clinically significant distress and impairment in social, occupational and other important areas of functioning. She also diagnosed him on Axis I with depressive disorder, not otherwise specified (NOS).

In a November 2003, the Veteran's treating VA psychiatrist wrote a letter, in which she said that she had been treating him for major depressive disorder, recurrent, since 2002, and that he had been treated by several other physicians for years before coming to VA. She opined that his back injury contributed to his depressive symptoms and was a major stressor for him.

In February 2006, during a VA outpatient psychiatric evaluation, the Veteran's treating physician, Dr. B, opined that the Veteran continued to have multiple physical complaints, including back pain, which appeared to continue to aggravate his chronic depression.

In September 2012, the Veteran underwent a VA mental health examination. The examiner diagnosed him with major depressive disorder and opined that it was less likely than not that his depressive symptoms were related to the back strain he sustained in service. 

In February 2013, the Veteran was afforded a VA PTSD/mental health examination. Although the examiner found that he met the diagnostic criteria for PTSD (based on a claim of military sexual trauma in service), as well as major depression, he did not provide an opinion as to whether either condition was related to service or a service-connected disability. In April 2013, he wrote that, based on all available evidence, he could not say whether the Veteran's mental health conditions were caused or aggravated by his service connected lumbar spine disability or his post service 1990 injury without resorting to speculation.

In September 2013, after another review of the Veteran's treatment records, the VA examiner opined that his mental health disorders were indeed aggravated by his physical health disorder, including his back condition. He noted, however, that he could not say without resorting to speculation, whether they were aggravated specifically by his service-connected back disorder, as the Veteran had sustained a work-related back injury in 1990.

It is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). The standard of proof to be applied in decisions on claims for veterans benefits is set forth in 38 U.S.C.A. § 5107 (West 2014). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on a review of the complete evidence of record, the Board finds that service connection for major depressive disorder is warranted. Although the 2013 VA examiner opined that he could not determine whether the Veteran's major depressive disorder was related to his service-connected back disorder without resorting to speculation, the Veteran has been diagnosed by two competent clinicians as having depression that is at least as likely as not related to his service-connected low back disorder. Therefore, resolving reasonable doubt in favor of the Veteran, service connection for major depressive disorder is warranted. See 38 C.F.R. § 3.102.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected lumbar spine disability, is denied.

Service connection for erectile dysfunction, to include as secondary to service-connected lumbar spine disability, is denied.

Service connection for a bladder disorder, to include as secondary to service-connected lumbar spine disability, is denied.

Service connection for an acquired psychiatric disorder, including PTSD and major depressive disorder, to include as secondary to service-connected lumbar spine disability, is granted.

REMAND

The Veteran has requested a Board video conference hearing for the issue of entitlement to a disability evaluation in excess of 10 percent for lumbosacral strain.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing  before a Veterans Law Judge.  Appropriate notification should be given to the Veteran and his agent, and such notification should be documented and associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


